 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
     individually and on behalf of all others
14                                                       CLASS ACTION
     similarly situated,
                                                         DECLARATION OF STUART T.
15                    Plaintiffs,                        ROSSMAN IN SUPPORT OF
                                                         PLAINTIFFS’ JOINT MOTION FOR
16               v.                                      APPOINTMENT OF INTERIM CLASS
                                                         COUNSEL
17   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,                              Date:          June 6, 2019
18
                                                         Time:          2:00p.m.
                      Defendants.                        Location:      Courtroom 9
19
                                                         Judge:         The Honorable Jon S. Tigar
20
     STEVEN BREAUX, individually and on
21   behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22                    Plaintiff,
23               v.
24   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
25
                      Defendants.
26

27

28
                                                                     DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1709016.3                                                            MOTION FOR APPOINTMENT OF INTERIM
                                                                               CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, Stuart T. Rossman declare as follows:
 2               1.     I am an attorney at the National Consumer Law Center (“NCLC”) counsel for
 3   Plaintiffs Shonetta Crain and Kira Serna in Crain et al. v. Accredited Surety & Casualty Co., et
 4   al., Case No. 3:19-cv-001265-JST (N.D. Cal.). I have personal knowledge of the facts herein
 5   and, if called upon to testify to those facts, I could and would do so competently.
 6               2.     Attached as Exhibit A is a true and correct copy of NCLC’s firm resume.
 7               3.     I am a senior attorney and Director of Litigation at the National Consumer Law
 8   Center in Boston, Massachusetts.
 9               4.     I have been admitted to practice before the Massachusetts Supreme Judicial Court
10   since 1978, and the United States District Court for the District of Massachusetts and the First
11   Circuit Court of Appeals since 1979.
12               5.     I am a graduate of the Harvard Law School (J.D., cum laude, 1978) and the
13   University of Michigan (B.A., magna cum laude, 1975).
14               6.     From 1978 to 1991 I was first an associate, and then a partner, in the litigation
15   department at the Boston law firm of Gaston & Snow. My practice consisted entirely of civil trial
16   cases, including, but not limited to, litigation on behalf of consumers injured by unfair and
17   deceptive business practices.
18               7.     From 1991 to 1999 I served as an Assistant Attorney General in the
19   Massachusetts’ Attorney General’s Office. From 1991 to 1995 I was Chief of the Trial Division,
20   representing government agencies in a wide variety of civil litigation cases, primarily in
21   defensive, but also in affirmative, matters. The nature of the cases I supervised or tried included a
22   full spectrum of tort and contract claims brought against the Commonwealth. The practice also
23   included representation of government agencies in employment disputes, environmental and civil
24   rights violation claims.
25               8.     From 1995 to 1999 I was Chief of the Business and Labor Protection Bureau. The
26   newly created Bureau focused on combating white-collar economic fraud through criminal and
27   civil enforcement. It consisted of the Insurance Fraud Division, the Unemployment Fraud
28   Division, the Medicaid Fraud Control Unit and the Fair Labor and Business Practices Division.
                                                                       DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1707024.1                                           -1-                MOTION FOR APPOINTMENT OF INTERIM
                                                                                 CLASS COUNSEL; 3:19-CV-001265-JST
 1               9.    Since 1993 I have been a member of the adjunct faculty at the Northeastern
 2   University School of Law teaching annual courses in Civil Trial Advocacy. During the Fall, 2010
 3   term at Northeastern University School of Law I have been the Givelber Distinguished Visiting
 4   Lecturer in Public Interest Law teaching a seminar on Predatory Lending litigation. In 2003 I co-
 5   taught a Consumer Law Class at the Suffolk University School of Law. In 2015, 2016 and 2018 I
 6   taught a seminar on Consumer Class Actions as a visiting lecturer at the University of Michigan
 7   Law School. I also have lectured frequently and/or chaired litigation oriented educational
 8   programs for PLI, the American Association for Justice, the National Association of Consumer
 9   Advocates, the National Legal Aid and Defenders Association, MCLE, the Massachusetts Bar
10   Association and the Boston Bar Association.
11               10.   On July 1, 1999, I became the Director of Litigation at the NCLC where I am
12   responsible for coordinating and litigating cases on behalf of income and/or age qualified
13   individuals, primarily in the areas of consumer financing, utilities regulation and affordable
14   housing. In that capacity, I have been qualified to file appearances, pro hac vice, on behalf of
15   consumers in class actions formerly or currently pending in the United States District Courts for
16   the Southern and Eastern Districts of New York, New Jersey, Eastern and Western Districts of
17   Pennsylvania, Puerto Rico, Georgia, Central District of Tennessee, Northern District of Illinois,
18   Kansas, the Central and Northern Districts of California and the Western District of Washington.
19               11.   I am a member of the bars of the United States Supreme Court, the Unites States
20   Court of Claims, the Unites States Courts of Appeal for the 1st, 2nd , 4th, 6th and 9th Circuits and
21   the United States District Court for the Western District of New York.
22               12.   In addition, I have been qualified to file appearances, pro hac vice, on behalf of
23   consumers in class actions filed in the state courts of California, Ohio, Rhode Island, Washington
24   and Wisconsin.
25               13.   I have participated in numerous consumer class actions filed in the United States
26   District Court for Massachusetts and the courts of the Commonwealth of Massachusetts.
27               14.   While at the NCLC I have been lead or co-counsel in over 100 filed consumer
28   class action cases, including, but not limited to, Cason v. Nissan Motor Acceptance Corp., C.A.
                                                                      DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1707024.1                                          -2-                MOTION FOR APPOINTMENT OF INTERIM
                                                                                CLASS COUNSEL; 3:19-CV-001265-JST
 1   No. 3-98-0223, U.S. D. Ct. Middle District of Tennessee; Coleman v. General Motors
 2   Acceptance Corp., C.A. No. 3-98-0211, U.S. D. Ct. Middle District of Tennessee; Morkavage v.
 3   Morgan Stanley Dean Witter, C.A. 99-40114, U.S. D. Ct. District of Massachusetts; Follansbee v.
 4   Discover Financial Services, C.A. N. 99-C-3827, U.S. D. Ct. Northern District of Illinois; and
 5   Chilson v. Associates National Bank, C.A. 2000-0776, Massachusetts (Worcester County)
 6   Superior Court; Samuel v. EquiCredit, C.A. No. 00-6196, U.S. D. Ct. Eastern District of
 7   Pennsylvania; Jones v. Ford Motor Credit Co., Case No. 00-Civ-8330, U.S. D. Ct. Southern
 8   District of New York; Smith v. Chrysler Financial Company, Civil Action No. 00-6003, U.S. D.
 9   Ct. of New Jersey; Sandoval v. Washington Mutual, C.A. No. 01-2-06488-1, Superior Court of
10   the State of Washington ; Baltimore v. Toyota Motor Credit Corp., C.A. No CV-01-05564 NM,
11   U.S. D. Ct. Central District of California; Borlay v. Primus Automotive Financial Services, Inc.,
12   Civil No. 3:02-0382, U.S. D. Ct. Middle District of Tennessee; Willis v. American Honda
13   Finance Corp., Case No. 3-02-0490, U.S. D. Ct. Middle District of Tennessee; Osborne v. Bank
14   of America, Case No. 3-02-0364, U.S. D. Ct. Middle District of Tennessee; Russell v. Bank One,
15   Case No. 3-02-0365, U.S. D. Ct. Middle District of Tennessee; Logan v. Firstar, Case No. 3-02-
16   0681, U.S. D. Ct. Middle District of Tennessee; Zipperer v. Supportkids, Inc., Case No. 02 CV
17   233, State of Wisconsin Circuit Court (Manitowoc County); In Re Washington Mutual Overdraft
18   Protection Litigation, Case No. 03-2566 ABC, U.S. D. Ct. Central District of California; Hood v.
19   Santa Barbara Bank & Trust, Case No. 1156354, Superior Court of the State of California (Santa
20   Barbara County); Pettway v. Harmon Law Offices, P.C., Case No. 03-10932-RCL, U.S. D. Ct.
21   District of Massachusetts; Wilborn v. Bank One Corp., Case No. 03-cv-02674, Ohio Common
22   Pleas Court (Mahoning County); Amos v. Advanced Funding, Inc, Civil Action No. 1-04-CV-
23   2911, U.S. D. Ct. Northern District of Georgia (Atlanta Division); Henry v. Structured
24   Investments Co., Inc., Case No. 05CC00167, Superior Court of the State of California (Orange
25   County); Duff v. Washington Mutual Bank, Case No. 2:04-cv-2309 JLR, U.S. D. Ct. Western
26   District of Washington at Seattle; White, et al. v. Experian Information Solutions, Inc., et al.,
27   Case No. SA CV05-2070, U.S. D. Ct. Central District of California; Alleyne v. Flagstar, et al.,
28   Case No. 07-12128, U.S. D. Ct. District of Massachusetts; Mogel v. Unum Life Insurance
                                                                    DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1707024.1                                        -3-                MOTION FOR APPOINTMENT OF INTERIM
                                                                              CLASS COUNSEL; 3:19-CV-001265-JST
 1   Company of America, Case No. 07-CA-10955, U.S. D. Ct. District of Massachusetts; Puello v.
 2   Citifinancial/Citigroup,, Case No. 08-10417, U.S. D. Ct. District of Massachusetts; Barrett v.
 3   Option One/ H& R Block Bank, Case No. 08-10157, U.S. D. Ct. District of Massachusetts; Blake
 4   v. Riddle & Wood, P.C. , Case N. 08-12033, U.S. D. Ct. District of Massachusetts; Faber v.
 5   Metropolitan Life Insurance Company, Civ. Act. No.: 08 Civ. 10588, U.S. D. Ct. Southern
 6   District of New York; Tammaro v. Direct Federal Credit Union, C.A. No. 08-5508-BLS2,
 7   Massachusetts (Suffolk Business Litigation Session) Superior Court: Rodriguez v. Chase Bank
 8   USA, N.A., Case No. 1:09-CV-10614, U.S. D. Ct. District of Massachusetts; Vander Luitgaren v.
 9   Sun Life Assurance Company, et al., Case No. 09-CV-11410, U.S. D. Ct. District of
10   Massachusetts; Powell-Perry v. Branch Banking & Trust, Inc., et al., C.A. 1:09-cv-619, U.S. D.
11   Ct. Middle District of North Carolina; Yourke v. Bank of America, N.A., et al., Civil Action No.
12   09-02186, U.S. D. Ct. Northern District of California; Bosque v. Wells Fargo Bank, N.A., Civil
13   Action No. 10-10311, U.S. D. Ct. District of Massachusetts; Johnson v. BAC Home Loans
14   Servicing , LP, Civil Action No. 10-10316, U.S. D. Ct. District of Massachusetts; Durmic v. J.P.
15   Morgan Chase Bank, N.A., Civil Action No. 10-10380, U.S. D. Ct. District of Massachusetts;
16   Belyea v. Litton Loan Servicing, LLP, Case Number 1:10-cv-10931.LLP., U.S. D. Ct. District of
17   Massachusetts; Merrimon v. Unum Life Insurance Company of America, Civ. No. 10-cv-447,
18   U.S. D. Ct. District of Maine; Otte v. Life Insurance Company of North America, Civ. No. 09 CV
19   11537, U.S. D. Ct. District of Massachusetts; Adkins v. Morgan Stanley, No. 12-CIV-7667, U.S.
20   D. Ct. Southern District of New York.
21               15.   The NCLC has been referred to as the “leading non-profit low-income consumer
22   advocacy organization in the country. Memorandum and Order, January 27, 1999, Mazola, et al
23   v. The May Department Stores Company, United States District Court for the District of
24   Massachusetts, 97-CV-10872-NG (J. Gertner). NCLC has been representing low-income
25   consumers before government agencies, Congress and state legislatures since 1969. It has
26   appeared in the United States Supreme Court and federal and state courts and has successfully
27   presented many important cases affecting consumer borrowers. It provides consultation and
28   assistance to legal services, private and government attorneys in all fifty states. NCLC publishes
                                                                  DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1707024.1                                       -4-               MOTION FOR APPOINTMENT OF INTERIM
                                                                            CLASS COUNSEL; 3:19-CV-001265-JST
 1   a nationally acclaimed series of manuals on all major aspects of consumer credit and sales. It also
 2   conducts training sessions nationally on the rights of consumer borrowers for attorneys,
 3   paralegals and other counselors. NCLC works closely with lawyers representing low- income
 4   consumers, and with federal and state officials, labor unions, and community and civil rights
 5   organizations to promote justice for consumers. NCLC maintains offices in Boston,
 6   Massachusetts and Washington, D.C.
 7               16.   One of the issue areas that NCLC focuses its attention on is the intersection of
 8   criminal and consumer law and their role in equitable criminal justice reform. In particular, the
 9   organization is a recognized national leader in the field of criminal justice debt having issued
10   reports on “The Rent to Own Racket: Using Criminal Courts to Coerce Payments from
11   Vulnerable Families” (Feb. 2019); “Commercialized (In)Justice: Consumer Abuses in the Bail
12   and Corrections Industry”(Dec. 2018); and “Confronting Criminal Justice Debt: A
13   Comprehensive Project for Reform” (Sept. 2016)(in collaboration with the Harvard Law School’s
14   Criminal Justice Policy Program). In addition, NCLC has co-sponsored a Confronting Criminal
15   Justice Debt webinar series with the Harvard Law School’s Criminal Justice Policy Program since
16   October, 2017. See, https://www.nclc.org/issues/criminal-justice.html
17               17.   The Center’s staff of over 50 permanent employees includes 29 attorneys who
18   possess over 250 cumulative years of specialized consumer law expertise. In addition, a changing
19   mix of special projects attorneys, consultants, fellows, and temporary hires normally supplements
20   the regular staff. NCLC is governed by a volunteer national board of directors that has included a
21   past president of the American Bar Association, a former Arizona Solicitor General, as well as
22   bar association representatives and clients from low-income communities.
23               18.   As Director of Litigation at the NCLC I have coordinated the NCLC’s annual
24   Consumer Class Action Symposium since its first presentation in Baltimore, MD, in October,
25   2001. I am the co-editor of the 9th Edition of the NCLC Consumer Class Actions manual.
26

27

28
                                                                      DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1707024.1                                         -5-                 MOTION FOR APPOINTMENT OF INTERIM
                                                                                CLASS COUNSEL; 3:19-CV-001265-JST
 1               I declare under penalty of perjury under the laws of the United States that the foregoing is
 2   true and correct.
 3               Executed on the first of May, 2019 in Boston, Massachusetts
 4
                                                                      /s/ Stuart T. Rossman
 5                                                                    Stuart T. Rossman
                                                                      B.B.O. No. 430640
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        DECL. OF STUART T. ROSSMAN IN SUPPORT OF
     1707024.1                                           -6-                 MOTION FOR APPOINTMENT OF INTERIM
                                                                                  CLASS COUNSEL; 3:19-CV-001265-JST
